Bartlett, J.
There is evidence enough in this cáselo sustain the judgment, and I should be in favor of affirmance were it not for an error which it *177seems to me was committed by the learned trial judge in the admission of testimony. Dr. Adolph M. Lesser was examined as a witness to prove the extent and nature of the injuries sustained by the plaintiff. He testified that he first saw the plaintiff about a fortnight after the accident, and found him then suffering from meningitis. The witness .was then asked by Mr. Shaffer, who represented the plaintiff upon the trial, to what he attributed this meningitis. This question was objected to by the defendant’s counsel on the ground that it allowed the witness to accept or reject such facts as he saw tit, and because the form of the question was improper, and the opinion of the witness should be asked on facts stated; it being admitted that the witness had no knowledge o,f the plaintiff until after the accident. The objection was overruled, and the defendant’s counsel excepted, and the witness answered, “I have heard a portion of the plaintiff’s testimony.” What next followed is shown by this extract from the appeal book: “Question by the Court. The plaintiff in this case claims to have been thrown down in a car of the elevated railroad on his back. Did you hear his statement of the manner in which he was thrown down? Answer. Yes, sir; I heard that.” Thereupon the court put the following question: “In Answer to Court. Q. Were those injuries, received in the way in which he has stated, sufficient to produce the results and conditions you discovered on your examination? (Counsel for defendant objected to the question on the ground stated to the question put by Mr. Shaffer to the witness. The court overruled the objection, and counsel for defendant duly excepted.) A. It was quite sufficient to produce that injury,—to produce meningitis. It was quite sufficient to produce Mr. Connelly’s difficulty.” The witness then went on to say that meningitis was a progressive disease; and there can be little doubt that his testimony on this subject tended to augment the damages awarded to the plaintiff. I do not see how the evidence thus admitted can be distinguished from that which led to the reversal of the judgment in Page v. Mayor, etc., 10 N. Y. Supp. 826, and People v. McElvaine, 121 N. Y. 250, 24 N. E. Rep. 465. The objection to the question allowed to be answered was that it permitted the witness to assume for himself, from the testimony of the plaintiff, the facts upon which he based his opinion, without informing the jury what he supposed or believed such facts to be. Ho doubt it is not an uncommon practice in examining medical witnesses to ask them whether they have heard the testimony of the person who has deposed to the circumstances under which injuries were received, and, if he answers in the affirmative, to inquire as to his opinion upon the testimony so given. This practice, however, which is usually resorted to for the purpose of facilitating the progress of the trial, can only be justified where no objection is made. The party against whom the evidence is offered is entitled, if he so desires, to have an explicit statement made to or by the expert witness of the precise state of facts upon which his opinion is based; and it seems to me clear that this rule was disregarded in the admission of the evidence to which reference has been made, on the trial of the case at bar. For these reasons I think we ought to reverse the judgment and order a new trial.
Van Brunt, P. J., concurs.